Works, J.
A rehearing is denied. The petition in this case is discourteous and disrespectful in some of its *269language. However individual members of the court may regard such conduct on the part of attorneys, as affecting them personally, it is an offense against the court that cannot be allowed to pass without rebuke. An attorney who has a sufficient understanding of his high calling, and the respect due to the court, as well as the respect due to his profession, should not so far forget himself as to use such language. Because of the important question presented, we have carefully considered the points made, notwithstanding the manner in which they were presented in the petition. But having done this, out of consideration for the better feelings of counsel who filed it, as well as to prevent a recurrence of a like offense, the objectionable language should not be perpetuated as a part of the records of the court. It is therefore ordered that the petition for a rehearing be and the same is hereby stricken from the files.
Thornton, J., Fox, J., and Sharpstein, J., concurred.